DETAILED ACTION
1.	This communication is in response to the Application filed on 3/23/2021. Claims 1-31 are pending and have been examined. 
Allowable Subject Matter
2.	Claims 6-12, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3.	Claims 1-2, 5, 13-14, 20-22, 26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, et al. (US 20180068664; hereinafter SEO) in view of Seo, et al. (US 20180324542; hereinafter SEO2). 	
As per claim 1, SEO (Title: Method and apparatus for processing audio signals using ambisonic signals) discloses “A device comprising: a memory configured to store untransformed ambisonic coefficients at different time segments; and one or more processors configured to: obtain the untransformed ambisonic coefficients at the different time segments, where the untransformed ambisonic coefficients at the different time segments represent a soundfield at the different time segments (SEO, [0009], a receiving unit configured to receive an ambisonic signal; [0018], The processor may temporally synchronize the ambisonic signal with the object signal based on a time point; [0054], enabling the audio signal processing device to obtain information on a sound field and reproduce a sound by using the obtained information); and  
[ apply one adaptive network ], based on a constraint, to the untransformed ambisonic coefficients at the different time segments to generate transformed ambisonic coefficients at the different time segments, wherein the transformed ambisonic coefficients at the different time segments represent a modified soundfield at the different time segments, that was modified based on the constraint (SEO, [Abstract], a processor configured to modify a magnitude of a specific directional component of the ambisonic signal based on a location of an object simulated by the object signal <read on a constraint>, and render a signal generated based on the object signal and the ambisonic signal having a magnitude-modified specific directional component, and an output unit configured to output the rendered signal <read on a modified soundfield>).” 
SEO does not expressly disclose “apply one adaptive network ..” However, the feature is taught by SEO2 (Title: Device and method for processing audio signal). 
In the same field of endeavor, SEO2 teaches: [0040] “A-format signal refers to a raw signal recorded .. B-format signal refers to an ambisonic signal” and [0069] “A blind source separation technique may be used to convert a channel signal or a B-format signal into an object signal. The blind source separation technique includes principal component analysis (PCA), non-negative matrix factorization (NMF), deep neural network (DNN), and the like .. the channel signal or the B-format signal may be separated into a first component and a second component <also read on modified ambisonic coefficients>. The first component may be an object signal corresponding to at least one sound object <also read on a modified soundfield>. Also, the second component may be the residual component after the first component has been extracted from the original signal.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SEO2 in the system (as taught by SEO) for modifying ambisonic signal using a neural network.
As per claim 2 (dependent on claim 1), SEO in view of SEO2 further discloses “15wherein the constraint includes preserving a spatial direction of one or more audio sources in the soundfield at the different time segments, and the transformed ambisonic coefficients at the different time segments, represent a modified soundfield at the different time segments, that includes the one or more audio sources with the preserved spatial direction (SEO2, [0040], B-format signal refers to an ambisonic signal; [0069], A blind source separation technique may be used to convert a channel signal or a B-format signal into an object signal .. the channel signal or the B-format signal may be separated into a first component and a second component. The first component may be an object signal corresponding to at least one sound object <read on ‘preserving a spatial direction’>).”
As per claim 5 (dependent on claim 2), SEO in view of SEO2 further discloses “microphone array, configured to193864 60capture microphone signals that are converted to the untransformed ambisonic coefficients, and the constraint includes preserving the spatial direction of one or more audio sources in the soundfield comes from a speaker zone in a vehicle     (SEO, [0046], the ambisonic signal may be a signal obtained by converting a signal recorded through a microphone array into a coefficient for a base of spherical harmonics; [Abstract], modify a magnitude of a specific directional component of the ambisonic signal based on a location of an object simulated by the object signal <read on a constraint>, and render a signal generated based on the object signal and the ambisonic signal having a magnitude-modified specific directional component; [0004], sound in a vehicle).”  
As per claim 13 (dependent on claim 1), SEO in view of SEO2 further discloses “wherein the constraint includes scaling the soundfield, at the different time segments by a scaling factor, wherein application of the scaling factor amplifies at least a first audio source in the soundfield represented193864 61 by the untransformed ambisonic coefficients at the different time segments, wherein the transformed ambisonic coefficients, at the different time segments, represent a modified soundfield at the different time segments, that includes the at least first audio source that is amplified (SEO, [Abstract], a processor configured to modify a magnitude <read on scaling> of a specific directional component of the ambisonic signal based on a location of an object simulated by the object signal <read on a constraint>, and render a signal generated based on the object signal and the ambisonic signal having a magnitude-modified specific directional component, and an output unit configured to output the rendered signal <read on a modified soundfield>).” 
As per claim 14 (dependent on claim 1), SEO in view of SEO2 further discloses “wherein the constraint includes scaling the soundfield, at the different time segments by a scaling factor, wherein application of the scaling factor attenuates at least a first audio source in the soundfield represented by the untransformed ambisonic coefficients at the different time segments, and the transformed ambisonic coefficients at the different time segments, represent a modified soundfield at the different time segments, that includes the at least first audio source that is attenuated (SEO, [Abstract], a processor configured to modify a magnitude <read on scaling, be it an attenuation or amplification is a system design choice> of a specific directional component of the ambisonic signal based on a location of an object simulated by the object signal <read on a constraint>, and render a signal generated based on the object signal and the ambisonic signal having a magnitude-modified specific directional component, and an output unit configured to output the rendered signal <read on a modified soundfield>).”
As per claim 20 (dependent on claim 1), SEO in view of SEO2 further discloses “wherein the constraint includes microphone positions for a form factor (see Claim 21 for form factor. SEO, [0046], a microphone array).” 
As per claim 21 (dependent on claim 20), SEO in view of SEO2 further discloses “wherein the form factor is a handset, glasses, VR headset, AR headset, another device integrated into a vehicle, or audio headset (SEO, [0004], sound in a vehicle evolving into a high-quality infotainment space).”  
As per claim 22 (dependent on claim 1), SEO in view of SEO2 further discloses “wherein the transformed ambisonic coefficients are used by a first audio application that includes instructions that are executed by the one or more processors (SEO, [0006], An ambisonic signal may be used to provide a scene-based immersive sound <read on audio application>. In particular, an higher order ambisonics (HoA) signal may be used to give a vivid sense of presence. Also see Claim 1).” 
As per claim 26 (dependent on claim 22), SEO in view of SEO2 further discloses “wherein the first audio application includes renderer that is configured to render the transformed ambisonic coefficients at the different time segments (SEO, [Abstract], render a signal generated based on the object signal and the ambisonic signal having a magnitude-modified specific directional component, and an output unit configured to output the rendered signal).” 
As per claim 29 (dependent on claim 1), SEO in view of SEO2 further discloses “one or more loudspeakers configured to play the transformed ambisonic coefficients at the different time segments that were rendered by the renderer (SEO, [Abstract], render a signal generated based on the object signal and the ambisonic signal; [0051], The output unit 70 outputs a rendered audio signal .. through at least two loudspeakers).”
As per claim 30 (dependent on claim 1), SEO in view of SEO2 further discloses “wherein the device further comprises a microphone array configured to capture one or more audio sources that are represented by the untransformed ambisonic coefficients (SEO, [0046], the ambisonic signal may be a signal obtained by converting a signal recorded through a microphone array into a coefficient for a base of spherical harmonics).”

4.	Claims 3-4, 19, 23-25, 31 are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of SEO2, and further in view of Jax, et al. (US 20120155653; hereinafter JAX).   
As per claim 3 (dependent on claim 2), SEO in view of SEO2 further discloses “[ 15an encoder configured to compress the transformed ambisonic coefficients, and further comprising a transmitter, configured to transmit the compressed transformed ambisonic coefficients over a transmit link ].”
SEO in view of SEO2 does not expressly disclose “an encoder configured to compress the transformed ambisonic coefficients, and further comprising a transmitter, configured to transmit the compressed transformed ambisonic coefficients over a transmit link.” However, the feature is taught by JAX (Title: Method and apparatus for encoding and decoding successive frames of an ambisonics representation of a 2- or 3-dimensional sound field). 
In the same field of endeavor, JAX teaches: [Abstract] “Representations of spatial audio scenes using higher-order Ambisonics HOA technology typically require a large number of coefficients per time instant. This data rate is too high for most practical applications that require real-time transmission of audio signals .. the compression is carried out in spatial domain instead of HOA domain. The (N+1)2 input HOA coefficients are transformed into (N+1)2 equivalent signals in spatial domain, and the resulting (N+1)2 time-domain signals are input to a bank of parallel perceptual codecs. At decoder side, the individual spatial-domain signals are decoded, and the spatial-domain coefficients are transformed back into HOA domain in order to recover the original HOA representation.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of JAX in the system (as taught by SEO and SEO2) for ambisonic signal compression for transmission cost saving (in terms of bandwidth usage).
As per claim 4 (dependent on claim 2), SEO in view of SEO2 further discloses “15a receiver configured to receive compressed transformed ambisonic coefficients, and further comprising a decoder configured to uncompress the transformed ambisonic coefficients (see Claim 3).” 
As per claim 19 (dependent on claim 1), SEO in view of SEO2 further discloses “wherein the constraint includes target order of193864 62 transformed ambisonic coefficients.”
SEO in view of SEO2 does not expressly disclose “a decoder configured to decode the transformed ambisonic coefficients ..” However, the feature is taught by JAX. 
In the same field of endeavor, JAX teaches: [0002] “Ambisonics uses specific coefficients based on spherical harmonics for providing a sound field description .. The reproduction accuracy in an Ambisonics system can be modified by its order N <read on constraint>. By that order the number of required audio information channels for describing the sound field can be determined .. The number O of coefficients or channels is O=(N+1)2.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of JAX in the system (as taught by SEO and SEO2) for ambisonic signal compression/decompression for transmission cost saving (in terms of bandwidth usage).
As per claim 23 (dependent on claim 22), SEO in view of SEO2 further discloses “wherein the first audio application includes compressing the transformed ambisonic coefficients at the different time segments and storing them in the memory (see Claim 3).” 
As per claim 24 (dependent on claim 23), SEO in view of SEO2 further discloses “wherein compressed transformed ambisonic coefficients at the different time segments are transmitted over the air using a wireless link between the device and a remote device (see Claim 3, where ‘transmission’ can be wireless as well-known per system design choice).” 
As per claim 25 (dependent on claim 22), SEO in view of SEO2 further discloses “wherein the first audio application further includes decompressing the compressed transformed ambisonic coefficients at the different time segments (see Claim 3, where decoder reads on decompression).” 
As per claim 31 (dependent on claim 1), SEO in view of SEO2 further discloses “wherein transformed ambisonic coefficients are stored in the memory, and the device further comprises [ a decoder configured to decode the transformed ambisonic coefficients ] based on the constraint (see Claim 1).”
SEO in view of SEO2 does not expressly disclose “a decoder configured to decode the transformed ambisonic coefficients ..” However, the feature is taught by JAX. 
In the same field of endeavor, JAX teaches: [Abstract] “At decoder side, the individual spatial-domain signals are decoded, and the spatial-domain coefficients are transformed back into HOA domain in order to recover the original HOA representation.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of JAX in the system (as taught by SEO and SEO2) for ambisonic signal compression/decompression for transmission cost saving (in terms of bandwidth usage).
5.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of SEO2, and further in view of San Martin, et al. (US 20170076717; hereinafter San Martin).   
As per claim 27 (dependent on claim 22), SEO in view of SEO2 further discloses “wherein the first audio application further includes [ a keyword detector ], coupled to a device controller that is configured to control the device based on the constraint.”
SEO in view of SEO2 does not expressly disclose “a keyword detector ..” However, the feature is taught by San Martin (Title: User specified keyword spotting using long short term memory neural network feature extractor).
In the same field of endeavor, San Martin teaches: [Title] and [Abstract] “recognizing keywords using a long short term memory neural network .. receiving, by a device for each of multiple variable length enrollment audio signals ..”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of San Martin in the system (as taught by SEO and SEO2) for spoken keyword detection.
6.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of SEO2, and further in view of Hakeem, et al. (WO 2017023313; hereinafter HAKEEM).   
As per claim 28 (dependent on claim 22), SEO in view of SEO2 further discloses “wherein the first audio application further includes193864 [ 63a direction detector ], coupled to a device controller that is configured to control the device based on the constraint.” 
SEO in view of SEO2 does not expressly disclose “a direction detector ..” However, the feature is taught by HAKEEM (Title: System and method for sound direction detection in a vehicle).
In the same field of endeavor, HAKEEM teaches: [Abstract] “indicating a detected sound direction in a vehicle. A plurality of microphones are positioned in a vehicle cabin and configured to have pick-up sensitivity in select directions. A comparator is configured to compare the detected audio signals to identify a highest amplitude signal. And a cue generator is configured to provide haptic feedback at a vehicle cabin location associated with the microphone detecting the highest amplitude signal.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of HAKEEM in the system (as taught by SEO and SEO2) for sound direction detection.
Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	8/9/2022

Primary Examiner, Art Unit 2659